PER CURIAM.
Appellant challenges the revocation of his probation. We AFFIRM the revocation based on two violations of Condition (5). At the revocation' hearing, the State presented no evidence regarding the third alleged violation of Condition (5), committing the offense of neglect of a child without great bodily harm. Accordingly, we REMAND with directions to strike that portion of the order finding this third violation. See, e.g., Sherwood v. State, 933 So.2d 43, 44-45 (Fla. 2d DCA 2006); Davis v. State, 478 So.2d 112, 113 (Fla. 2d DCA 1985).
ALLEN, KAHN, and DAVIS, JJ., concur.